DETAILED ACTION
	Claims 1-20 have been considered for patentability. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditzik (US Patent 5,668,570), Ha et al. (US Patent 7,611,103) and further in view of Oguchi et al. (US Patent 5,583,744).
	In re Claim 1, Ditzik discloses a display device comprising: a display 2; a support 6 mountable on a floor and having a battery mounted therein (col. 4 ll. 2-4); a stand (e.g. 8) extending in a vertical direction from the support; and a bracket 4 coupled to a rear face of the display and coupled to the stand.  
Ditzik does not explicitly disclose a slide bracket.  However, providing such is not new.  For example, Ha discloses a slide bracket 95 coupled to a rear face of a display 30 and slidably coupled to a stand 40/80.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date of this application to have provided a slide bracket, like that disclosed by Ha, in place of the bracket as disclosed in Ditzik, so as to allow for improved ergonomics. Ditzik does suggest that various different types of brackets may be used to connect a display to a support while still keeping with the spirit of the 
Ditzik also does not explicitly disclose a station detachably coupled to the support to charge a battery.  However, providing such is not new.  For example, Oguchi discloses a station 4 detachably coupled to a support 2 to charge a battery.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date of this application to have provided a station, like that disclosed by Oguchi, with the apparatus as otherwise disclosed in Ditzik, so as to increase the operational time of the display device by increasing the amount of battery capacity.    
In re Claim 2, Ha discloses wherein the stand includes: a roll spring 50 including a metal tape wound in a shape of a roll, wherein an end of the roll spring is coupled with the slide bracket 90; and a spring seat 80 located at a top of the stand, in which the roll spring is mounted, wherein the display 30 moves downward as the roll spring is unwound when the display is pressed downward by a user, and wherein the display 30 moves upward as the roll spring is wound when the display is pressed upward by the user.
In re Claim 5, Ha discloses wherein the stand further includes a guide rail 40 extending in the vertical direction, and wherein the slide bracket 95 includes a guide roller 94 movable along the guide rail.  
In re Claim 6, Ha discloses wherein the guide rail includes a pair of rails 40 spaced apart from each other in a horizontal direction, and wherein a pair of guide rollers 94 are arranged in the vertical direction on each of the rails.  

In re Claim 8, Ha discloses wherein the roll spring 50 includes a plurality of springs (See Figure 3) arranged in parallel with each other in a horizontal direction, and wherein the spring seat 80 includes partition walls positioned between the plurality of springs.
In re Claim 18, Oguchi discloses wherein the station 4 has a recessed accommodating portion therein (See Figure 5), the recessed accommodating portion having a shape corresponding to a trapezoidal shape of the housing 2.  Ditzik, Ha and/or Oguchi do not explicitly disclose wherein the support includes a housing having a trapezoidal shape in which a length of a front side corresponding to a front face of the display is larger than a length of a rear side corresponding to the rear face of the display.  However, it has been held that a mere change in shape to that which is otherwise disclosed in the prior art would have been obvious to a person of ordinary skill in the art absent a showing of a nonobvious functional significance to the change of shape.  See MPEP §2144.  
In re Claim 19, Oguchi discloses wherein the recessed accommodating portion (See Figure 5) has an open bottom side, an open front side, a closed top side, a closed left side, a closed right side, and a closed rear side, wherein the display device further includes: a first terminal (See Figure 7) formed in the support 2; and a second terminal 13a, 13b formed in the recessed accommodating portion.  
.
Allowable Subject Matter
Claims 3-4 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of in Claim 3 and Claim 9 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841